Citation Nr: 1625518	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-05 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected coronary artery disease.

2.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The record reasonably raises a claim for a total disability rating based on individual unemployability (TDIU), which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of reopening the claim for service connection for a stroke has been raised by the record in a May 2016 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Veteran seeks an initial rating in excess of 30 percent for his service-connected coronary artery disease.  He was provided with a VA examination in September 2015 to evaluate his coronary artery disease; however, the examination report is inadequate for rating purposes.  

The examiner estimated the Veteran's metabolic equivalents (METs) level by an interview-based test, but did not perform an exercise stress test and did not provide a reason why exercise testing could not be done.  VA's Compensation & Pension service created a specialized examination worksheet to guide examiners in conducting heart examinations, which requires the examiner to provide the METS level determined by exercise testing in most circumstances.  See also 38 C.F.R. § 4.104(b) (2015).  Furthermore, the examiner did not provide a rationale for the METs level assigned based on the Veteran's specific case.  Therefore, the examination report is inadequate and another examination is necessary. 

The issue of TDIU is considered intertwined with the issue of an increased rating for the Veteran's service-connected heart disorder.  It is unclear whether the RO assigned a 50 percent disability rating or a 30 percent disability rating for the Veteran's service-connected posttraumatic stress disorder (PTSD).  In the June 2012 rating decision granting service connection for PTSD, the RO stated in the narrative that the overall severity of PTSD approximated a 50 percent disability rating.  However, in the rating codesheet the RO assigned a 30 percent rating and discussed why a 30 percent rating was warranted.  Clarification of the assigned rating for PTSD is needed in order to adjudicate the issue of entitlement to TDIU.  

Furthermore, the Veteran was afforded VA examinations for his service-connected disabilities in September 2015 in order to determine their impact on his ability to work.  Although the examiners indicated whether the Veteran's particular disorder affected his ability to work, no rationale was provided for these determinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is remanded for the following action:

1.  The RO must clarify the disability rating assigned for the Veteran's service-connected PTSD.

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected coronary artery disease.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  

The examination report must indicate the METs at which there is dyspnea, fatigue, angina, dizziness, or syncope.  In assessing the METs level, the examiner must conduct exercise testing unless it is contraindicated by the Veteran's service-connected heart disorder.  If the examiner determines that exercise testing is contraindicated, the examiner must provide an explanation why this is so, and must give an estimation of the level of activity expressed in METs that is supported by specific examples, such as slow stair climbing, or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner must fully explain the basis for the METs level assigned with rationale specific to the Veteran's case.

The examiner must also comment as to the presence of the following: (a) any evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; (b) any left ventricular dysfunction (in percentage terms of ejection fraction); (c) the frequency and duration of any episodes of congestive heart failure; and (d) any requirement for continuous medication.

3.  After undertaking the above development and undertaking any necessary development that arises in the context of the TDIU claim, the Veteran must be afforded a VA examination regarding the functional effects of his service-connected disorders.  The electronic claims file must be made available to and reviewed by the examiner.  

The examiner must opine, without regard to the Veteran's age or nonservice-connected disabilities, regarding the impact that his service-connected disabilities of posttraumatic stress disorder, coronary artery disease, diabetes mellitus, edema of the right and left lower extremities, peripheral neuropathy of the right and left lower extremities, scar of the right lower extremity, status-post artery bypass grafting scar, and bilateral hearing loss either individually or in the aggregate, have on his ability to secure or follow a substantially gainful occupation.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
5.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

